            Case 2:20-cv-04660-JD Document 1-1 Filed 09/23/20 Page 1 of 7




                                 CERTIFICATION PURSUANT
                               TO FEDERAL SECURITIES LAWS

       1.       We, Amir Gil and Galit Rif Rotchas, on behalf of Halman Aldubi Provident and

Pension Funds Ltd. (“Halman Aldubi”), with authority to bind Halman Aldubi and enter into

litigation on its behalf, make this declaration pursuant to Section 27(a)(2) of the Securities Act of

1933 (“Securities Act”) and/or Section 21D(a)(2) of the Securities Exchange Act of 1934

(“Exchange Act”) as amended by the Private Securities Litigation Reform Act of 1995.

       2.       We have reviewed a Complaint against Teva Pharmaceutical Industries Limited

(“Teva” or the “Company”) and authorize the filing of a comparable Complaint on behalf of Halman

Aldubi.

       3.       Halman Aldubi did not purchase or acquire Teva securities at the direction of

plaintiff’s counsel or in order to participate in any private action arising under the Securities Act or

Exchange Act.

       4.       Halman Aldubi is willing to serve as a representative party on behalf of a Class of

investors who purchased or acquired Teva securities during the Class Period as specified in the

Complaint, including providing testimony at deposition and trial, if necessary. We understand that

the Court has the authority to select the most adequate lead plaintiff in this action.

       5.       To the best of our current knowledge, the transactions listed in Schedule A reflect all

of Halman Aldubi’s transactions in Teva securities during the Class Period.

       6.       During the three-year period preceding the date on which this Certification is signed,

Halman Aldubi has not served or sought to serve as a representative party on behalf of a class under

the federal securities laws.

       7.       Halman Aldubi agrees not to accept any payment for serving as a representative party

on behalf of the class as set forth in the Complaint, beyond its pro rata share of any recovery, except

such reasonable costs and expenses directly relating to the representation of the class as ordered or

approved by the Court.
Case 2:20-cv-04660-JD Document 1-1 Filed 09/23/20 Page 2 of 7
          Case 2:20-cv-04660-JD Document 1-1 Filed 09/23/20 Page 3 of 7



Teva Pharmaceutical Industries Limited (TEVA)                            Halman-Aldubi Provident and Pension Funds Ltd.

                                                List of Purchases and Sales

                        Transaction                                      Number of                  Price Per
     Account               Type                    Date                  Shares/Unit                Share/Unit


     Account 1           Purchase                      7/13/2020                       2,209                  $11.6000
     Account 1           Purchase                      7/20/2020                         497                  $12.2700

     Account 2           Purchase                       5/2/2019                    12,231                    $14.9000
     Account 2           Purchase                      5/13/2019                    12,557                    $12.1000
     Account 2           Purchase                       8/7/2019                    23,439                     $7.3000
     Account 2           Purchase                     11/19/2019                     5,848                    $10.2900
     Account 2           Purchase                      6/26/2020                     4,918                    $12.4400
     Account 2           Purchase                      7/13/2020                    11,093                    $11.6000
     Account 2           Purchase                      7/17/2020                     5,868                    $12.2700
     Account 2           Purchase                       8/6/2020                    13,113                    $12.6600
     Account 2             Sale                         5/2/2019                   (11,425)                   $15.0000
     Account 2             Sale                        5/14/2019                   (12,557)                   $12.1100
     Account 2             Sale                        8/14/2019                   (15,210)                    $6.3200
     Account 2             Sale                        2/24/2020                    (2,443)                   $12.5700

     Account 3           Purchase                      5/13/2019                         798                  $12.1000
     Account 3           Purchase                       8/7/2019                       1,340                   $7.3000
     Account 3           Purchase                     11/19/2019                         287                  $10.2900
     Account 3           Purchase                      6/26/2020                         176                  $12.4400
     Account 3           Purchase                      7/13/2020                       1,040                  $11.6000
     Account 3           Purchase                      7/17/2020                         434                  $12.2700
     Account 3           Purchase                       8/6/2020                         790                  $12.6600
     Account 3             Sale                        5/14/2019                        (798)                 $12.1100
     Account 3             Sale                        8/14/2019                        (927)                  $6.3200
     Account 3             Sale                        2/24/2020                          (5)                 $12.5700

     Account 4           Purchase                       5/2/2019                        1,353                 $14.9000
     Account 4           Purchase                      5/13/2019                        1,399                 $12.1000
     Account 4           Purchase                       8/7/2019                        2,765                  $7.3000
     Account 4           Purchase                     11/19/2019                          829                 $10.2900
     Account 4           Purchase                      7/13/2020                        2,315                 $11.6000
     Account 4           Purchase                      7/17/2020                          878                 $12.2700
     Account 4           Purchase                       8/6/2020                        2,017                 $12.6600
     Account 4             Sale                         5/2/2019                       (1,189)                $15.0000
     Account 4             Sale                        5/14/2019                       (1,399)                $12.1100
     Account 4             Sale                        8/14/2019                       (1,647)                 $6.3200
     Account 4             Sale                        2/24/2020                         (170)                $12.5700

     Account 5           Purchase                     12/31/2018                       1,220                  $15.4200
     Account 5           Purchase                      6/26/2020                       2,148                  $12.4400
     Account 5           Purchase                      7/17/2020                         531                  $12.2700
     Account 5           Purchase                       8/6/2020                       2,093                  $12.6600

     Account 6           Purchase                      10/4/2016                          278                 $45.3800
     Account 6           Purchase                      11/3/2016                        2,148                 $38.7100
     Account 6           Purchase                     12/31/2018                          917                 $15.4200
     Account 6           Purchase                      5/13/2019                          329                 $12.1000
     Account 6           Purchase                       8/7/2019                        4,865                  $7.3000
     Account 6           Purchase                     11/19/2019                        1,909                 $10.2900
     Account 6           Purchase                      6/26/2020                        1,272                 $12.4400
     Account 6           Purchase                      7/13/2020                        2,152                 $11.6000
     Account 6           Purchase                      7/17/2020                        1,691                 $12.2700
     Account 6           Purchase                       8/6/2020                        4,518                 $12.6600
     Account 6             Sale                        1/23/2019                         (178)                $19.4800
     Account 6             Sale                         5/2/2019                       (1,703)                $15.0000
     Account 6             Sale                        5/14/2019                         (329)                $12.1100
     Account 6             Sale                        8/14/2019                       (2,448)                 $6.3200
     Account 6             Sale                        2/24/2020                       (1,299)                $12.5700




                                                           1 of 5
          Case 2:20-cv-04660-JD Document 1-1 Filed 09/23/20 Page 4 of 7



Teva Pharmaceutical Industries Limited (TEVA)                            Halman-Aldubi Provident and Pension Funds Ltd.

                                                List of Purchases and Sales

                        Transaction                                      Number of                  Price Per
     Account               Type                    Date                  Shares/Unit                Share/Unit


     Account 7           Purchase                      10/4/2016                     2,313                    $45.3800
     Account 7           Purchase                      11/3/2016                     2,515                    $38.7100
     Account 7           Purchase                     12/31/2018                     8,622                    $15.4200
     Account 7           Purchase                       5/2/2019                     3,348                    $14.9000
     Account 7           Purchase                      5/13/2019                     3,762                    $12.1000
     Account 7           Purchase                       8/7/2019                     9,361                     $7.3000
     Account 7           Purchase                     11/19/2019                     2,061                    $10.2900
     Account 7           Purchase                      6/26/2020                     2,313                    $12.4400
     Account 7           Purchase                      7/13/2020                     3,127                    $11.6000
     Account 7           Purchase                      7/17/2020                     2,052                    $12.2700
     Account 7           Purchase                       8/6/2020                     5,294                    $12.6600
     Account 7             Sale                        1/23/2019                    (1,453)                   $19.4800
     Account 7             Sale                         5/2/2019                   (15,345)                   $15.0000
     Account 7             Sale                        5/14/2019                    (3,762)                   $12.1100
     Account 7             Sale                        8/14/2019                    (4,464)                    $6.3200
     Account 7             Sale                        2/24/2020                    (2,885)                   $12.5700

     Account 8           Purchase                     12/31/2018                         381                  $15.4200
     Account 8           Purchase                       5/2/2019                         431                  $14.9000
     Account 8           Purchase                      5/13/2019                         570                  $12.1000
     Account 8           Purchase                       8/7/2019                       2,026                   $7.3000
     Account 8           Purchase                     11/19/2019                         127                  $10.2900
     Account 8           Purchase                      5/22/2020                         211                  $11.9600
     Account 8           Purchase                      6/26/2020                         370                  $12.4400
     Account 8           Purchase                      7/13/2020                         642                  $11.6000
     Account 8           Purchase                      7/17/2020                         426                  $12.2700
     Account 8           Purchase                       8/6/2020                       1,117                  $12.6600
     Account 8             Sale                         5/2/2019                        (812)                 $15.0000
     Account 8             Sale                        5/14/2019                        (570)                 $12.1100
     Account 8             Sale                        8/14/2019                        (948)                  $6.3200
     Account 8             Sale                        2/24/2020                        (468)                 $12.5700

     Account 9           Purchase                      9/26/2018                          188                 $21.9645
     Account 9           Purchase                     10/17/2018                          198                 $21.0332
     Account 9           Purchase                      5/13/2019                        2,660                 $12.1000
     Account 9           Purchase                       8/7/2019                        1,084                  $7.3000
     Account 9           Purchase                     11/19/2019                          256                 $10.2900
     Account 9           Purchase                      6/26/2020                          257                 $12.4400
     Account 9           Purchase                      7/13/2020                          678                 $11.6000
     Account 9           Purchase                      7/17/2020                          327                 $12.2700
     Account 9           Purchase                       8/6/2020                          745                 $12.6600
     Account 9             Sale                        5/14/2019                       (2,660)                $12.1100
     Account 9             Sale                        8/14/2019                         (831)                 $6.3200
     Account 9             Sale                        2/24/2020                         (251)                $12.5700

    Account 10           Purchase                      9/26/2018                         181                  $21.9645
    Account 10           Purchase                     10/17/2018                         190                  $21.0332
    Account 10           Purchase                       5/2/2019                         180                  $14.9000
    Account 10           Purchase                      5/13/2019                         237                  $12.1000
    Account 10           Purchase                       8/7/2019                         105                   $7.3000
    Account 10           Purchase                     11/19/2019                         461                  $10.2900
    Account 10           Purchase                      6/26/2020                         134                  $12.4400
    Account 10           Purchase                      7/13/2020                         546                  $11.6000
    Account 10           Purchase                      7/17/2020                         200                  $12.2700
    Account 10           Purchase                       8/6/2020                         423                  $12.6600
    Account 10             Sale                         5/2/2019                        (551)                 $15.0000
    Account 10             Sale                        5/14/2019                        (237)                 $12.1100
    Account 10             Sale                        2/24/2020                        (289)                 $12.5700




                                                           2 of 5
          Case 2:20-cv-04660-JD Document 1-1 Filed 09/23/20 Page 5 of 7



Teva Pharmaceutical Industries Limited (TEVA)                            Halman-Aldubi Provident and Pension Funds Ltd.

                                                List of Purchases and Sales

                        Transaction                                      Number of                  Price Per
     Account               Type                    Date                  Shares/Unit                Share/Unit

    Account 11           Purchase                     12/16/2016                        3,527                 $36.9523
    Account 11             Sale                         1/4/2017                       (1,763)                $37.8300
    Account 11             Sale                       12/14/2017                       (1,764)                $18.4200

    Account 12           Purchase                      6/26/2020                         454                  $12.4400
    Account 12           Purchase                      7/13/2020                         252                  $11.6000
    Account 12           Purchase                      7/17/2020                         154                  $12.2700
    Account 12           Purchase                       8/6/2020                         465                  $12.6600

    Account 13           Purchase                      6/26/2020                         181                  $12.4400
    Account 13           Purchase                      7/13/2020                         150                  $11.6000
    Account 13           Purchase                      7/17/2020                          65                  $12.2700
    Account 13           Purchase                       8/6/2020                         172                  $12.6600

    Account 14           Purchase                       5/2/2019                         447                  $14.9000
    Account 14           Purchase                      5/13/2019                         346                  $12.1000
    Account 14           Purchase                       8/7/2019                         445                   $7.3000
    Account 14           Purchase                     11/19/2019                         158                  $10.2900
    Account 14           Purchase                      6/26/2020                         559                  $12.4400
    Account 14           Purchase                      7/17/2020                          63                  $12.2700
    Account 14           Purchase                       8/6/2020                         377                  $12.6600
    Account 14             Sale                         5/2/2019                        (287)                 $15.0000
    Account 14             Sale                        5/14/2019                        (346)                 $12.1100
    Account 14             Sale                        8/14/2019                        (290)                  $6.3200
    Account 14             Sale                        2/24/2020                        (214)                 $12.5700

    Account 15           Purchase                      10/4/2016                    26,697                    $45.3800
    Account 15           Purchase                      11/3/2016                    23,027                    $38.7100
    Account 15           Purchase                       5/2/2019                    32,989                    $14.9000
    Account 15           Purchase                      5/13/2019                    34,303                    $12.1000
    Account 15           Purchase                       8/7/2019                    43,317                     $7.3000
    Account 15           Purchase                     11/19/2019                     8,085                    $10.2900
    Account 15           Purchase                      6/26/2020                     6,645                    $12.4400
    Account 15           Purchase                      7/13/2020                    16,184                    $11.6000
    Account 15           Purchase                      7/17/2020                     9,263                    $12.2700
    Account 15           Purchase                       8/6/2020                    25,081                    $12.6600
    Account 15             Sale                        1/23/2019                    (3,267)                   $19.4800
    Account 15             Sale                         5/2/2019                   (79,446)                   $15.0000
    Account 15             Sale                        5/14/2019                   (34,303)                   $12.1100
    Account 15             Sale                        8/14/2019                   (24,098)                    $6.3200
    Account 15             Sale                        2/24/2020                    (7,416)                   $12.5700

    Account 16           Purchase                      6/26/2020                          40                  $12.4400
    Account 16           Purchase                      7/13/2020                       1,525                  $11.6000
    Account 16           Purchase                      7/17/2020                         373                  $12.2700
    Account 16           Purchase                       8/6/2020                         955                  $12.6600

    Account 17           Purchase                      10/4/2016                        2,935                 $45.3800
    Account 17           Purchase                      11/3/2016                        3,623                 $38.7100
    Account 17           Purchase                     12/31/2018                        1,801                 $15.4200
    Account 17           Purchase                       5/2/2019                        2,204                 $14.9000
    Account 17           Purchase                      5/13/2019                        2,588                 $12.1000
    Account 17           Purchase                       8/7/2019                        7,003                  $7.3000
    Account 17           Purchase                     11/19/2019                        1,238                 $10.2900
    Account 17           Purchase                      6/26/2020                        1,549                 $12.4400
    Account 17           Purchase                      7/13/2020                        1,591                 $11.6000
    Account 17           Purchase                      7/17/2020                        1,260                 $12.2700
    Account 17           Purchase                       8/6/2020                        3,460                 $12.6600
    Account 17             Sale                        1/23/2019                       (3,702)                $19.4800
    Account 17             Sale                         5/2/2019                       (6,861)                $15.0000




                                                           3 of 5
          Case 2:20-cv-04660-JD Document 1-1 Filed 09/23/20 Page 6 of 7



Teva Pharmaceutical Industries Limited (TEVA)                            Halman-Aldubi Provident and Pension Funds Ltd.

                                                List of Purchases and Sales

                        Transaction                                      Number of                  Price Per
     Account               Type                    Date                  Shares/Unit                Share/Unit

    Account 17             Sale                        5/14/2019                       (2,588)                $12.1100
    Account 17             Sale                        8/14/2019                       (3,723)                 $6.3200
    Account 17             Sale                        2/24/2020                       (1,855)                $12.5700

    Account 18           Purchase                      10/4/2016                          697                 $45.3800
    Account 18           Purchase                      11/3/2016                        1,030                 $38.7100
    Account 18           Purchase                     12/31/2018                        2,042                 $15.4200
    Account 18           Purchase                       5/2/2019                        3,572                 $14.9000
    Account 18           Purchase                      5/13/2019                        4,317                 $12.1000
    Account 18           Purchase                       8/7/2019                        4,408                  $7.3000
    Account 18           Purchase                     11/19/2019                          484                 $10.2900
    Account 18           Purchase                      6/26/2020                          860                 $12.4400
    Account 18           Purchase                      7/13/2020                          294                 $11.6000
    Account 18           Purchase                      7/17/2020                          509                 $12.2700
    Account 18           Purchase                       8/6/2020                          796                 $12.6600
    Account 18             Sale                         5/2/2019                       (7,341)                $15.0000
    Account 18             Sale                        5/14/2019                       (4,317)                $12.1100
    Account 18             Sale                        8/14/2019                       (2,962)                 $6.3200
    Account 18             Sale                        2/24/2020                         (880)                $12.5700

    Account 19           Purchase                      10/4/2016                          520                 $45.3800
    Account 19           Purchase                      11/3/2016                          767                 $38.7100
    Account 19           Purchase                     12/31/2018                        2,355                 $15.4200
    Account 19           Purchase                       5/2/2019                        3,158                 $14.9000
    Account 19           Purchase                      5/13/2019                        3,277                 $12.1000
    Account 19           Purchase                       8/7/2019                        3,239                  $7.3000
    Account 19           Purchase                     11/19/2019                          598                 $10.2900
    Account 19           Purchase                      6/26/2020                          375                 $12.4400
    Account 19           Purchase                      7/13/2020                          982                 $11.6000
    Account 19           Purchase                      7/17/2020                          575                 $12.2700
    Account 19           Purchase                       8/6/2020                          951                 $12.6600
    Account 19             Sale                         5/2/2019                       (6,800)                $15.0000
    Account 19             Sale                        5/14/2019                       (3,277)                $12.1100
    Account 19             Sale                        8/14/2019                       (1,661)                 $6.3200
    Account 19             Sale                        2/24/2020                       (1,016)                $12.5700

    Account 20           Purchase                      10/4/2016                    19,462                    $45.3800
    Account 20           Purchase                      11/3/2016                    17,713                    $38.7100
    Account 20           Purchase                     12/31/2018                     9,102                    $15.4200
    Account 20           Purchase                       5/2/2019                    31,278                    $14.9000
    Account 20           Purchase                       8/7/2019                    33,790                     $7.3000
    Account 20           Purchase                     11/19/2019                     6,166                    $10.2900
    Account 20           Purchase                      6/26/2020                     8,544                    $12.4400
    Account 20           Purchase                      7/13/2020                     8,422                    $11.6000
    Account 20           Purchase                      7/17/2020                     6,790                    $12.2700
    Account 20           Purchase                       8/6/2020                    13,789                    $12.6600
    Account 20             Sale                        1/23/2019                   (15,081)                   $19.4800
    Account 20             Sale                         5/2/2019                   (62,474)                   $15.0000
    Account 20             Sale                        8/14/2019                   (18,219)                    $6.3200
    Account 20             Sale                        2/24/2020                    (7,645)                   $12.5700

    Account 21           Purchase                      10/4/2016                       1,001                  $45.3800
    Account 21           Purchase                      11/3/2016                         982                  $38.7100
    Account 21           Purchase                       5/2/2019                       1,277                  $14.9000
    Account 21           Purchase                      5/13/2019                       1,390                  $12.1000
    Account 21           Purchase                       8/7/2019                       1,342                   $7.3000
    Account 21           Purchase                     11/19/2019                         235                  $10.2900
    Account 21           Purchase                      6/26/2020                         366                  $12.4400
    Account 21           Purchase                      7/13/2020                         575                  $11.6000
    Account 21           Purchase                      7/17/2020                         341                  $12.2700




                                                           4 of 5
          Case 2:20-cv-04660-JD Document 1-1 Filed 09/23/20 Page 7 of 7



Teva Pharmaceutical Industries Limited (TEVA)                            Halman-Aldubi Provident and Pension Funds Ltd.

                                                List of Purchases and Sales

                        Transaction                                      Number of                  Price Per
     Account               Type                    Date                  Shares/Unit                Share/Unit

    Account 21           Purchase                       8/6/2020                          941                 $12.6600
    Account 21             Sale                        1/23/2019                         (542)                $19.4800
    Account 21             Sale                         5/2/2019                       (2,718)                $15.0000
    Account 21             Sale                        5/14/2019                       (1,390)                $12.1100
    Account 21             Sale                        8/14/2019                         (734)                 $6.3200
    Account 21             Sale                        2/24/2020                         (265)                $12.5700

    Account 22           Purchase                     12/31/2018                          53                  $15.4200

    Account 23           Purchase                     12/31/2018                         211                  $15.4200
    Account 23             Sale                        5/22/2020                        (211)                 $11.9600

    Account 24           Purchase                     12/31/2018                       1,459                  $15.4200
    Account 24             Sale                        1/23/2019                        (777)                 $19.4800
    Account 24             Sale                        3/17/2020                        (682)                  $7.3900

    Account 25           Purchase                      10/4/2016                          706                 $45.3800
    Account 25           Purchase                      11/3/2016                          616                 $38.7100
    Account 25           Purchase                       5/2/2019                        1,048                 $14.9000
    Account 25           Purchase                      5/13/2019                        1,091                 $12.1000
    Account 25           Purchase                       8/7/2019                        1,471                  $7.3000
    Account 25           Purchase                     11/19/2019                          258                 $10.2900
    Account 25           Purchase                      6/26/2020                          339                 $12.4400
    Account 25           Purchase                      7/13/2020                          232                 $11.6000
    Account 25           Purchase                      7/17/2020                          229                 $12.2700
    Account 25           Purchase                       8/6/2020                          567                 $12.6600
    Account 25             Sale                         5/2/2019                       (2,370)                $15.0000
    Account 25             Sale                        5/14/2019                       (1,091)                $12.1100
    Account 25             Sale                        8/14/2019                         (838)                 $6.3200
    Account 25             Sale                        2/24/2020                         (399)                $12.5700

    Account 26           Purchase                      7/14/2020                       1,991                  $11.6000
    Account 26           Purchase                      7/20/2020                         474                  $12.2700
    Account 26           Purchase                       8/6/2020                       1,336                  $12.6600




                                                           5 of 5
